Fill in this information to identify your case:

MILEUSNIC

Last Name

JOHN

First Name

Debtor 1
Middle Name .

 

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Northern District of Indiana

19-20831

(if known)

Case number

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information

orien tg gee a%
< Ph Bo gf
te EO Reus, Mage Vad!

FILED 207 9APR19 awd Qe
doisick CLERK, US COURT. IMME tacts

NTER

  

() Check if this is an
amended filing

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

a Summarize Your Assets

 

» 1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B ooo... ccc eet ce eter een nee ener eee E EEE E Dende redbe ree ceean nasi eeraeennegse

1b. Copy line 62, Total personal property, from Schedule A/B 0.2... eee crete ene ctn rte tintiteeeresrnsenesiatireascaecseneenenian

ic. Copy line 63, Total of all property on Schedule A/B oo... ce ee reer nnn nen He ED ee cE DEE OSE nd cod cee ria reereneasneeaees

Your assets
Value of what you own

 

 

$
5 1,300.00
$ 1,300.00

 

 

 

Ea Summarize Your Liabilities

' 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

Your liabilities
Amount you owe

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ __ 9.00
_ 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.......0.....cccccccececee cee tteneeeee $____
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F oe tees + 0.00
Your total liabilities $ 0.00
Es Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061) 2 097.00
Copy your combined monthly income from line 12 of Schedule foo... eect cscs ceerreerseneneriesieceerecsatseeestenienenesieeieese $_ «eee
"8. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J oo... ec eeccecceteeeeeeee sree ee tnereesnae eee e nantes teeetasenieceneessatensessneaneneerea $ ___ 3,666.00
Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Official Form 106Sum

 
Debtor 1 JOHN MILEUSNIC Case number (i known), 19-20831

First Name Middie Name Last Name

Ez Answer These Questions for Administrative and Statistical Records

_ 6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

LJ} No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Vi Yes

 

 

7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

() Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 2,415.00
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) gs C00

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) ss —C.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) gs ——«.00

9d. Student loans. (Copy line 6f.) s__C.00

Ye. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) CT —
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00
Official Farm 1OBSium = Summarnr of Your Acsets and | iahilities and Certain Statistical Information paae 2 of 2

 

 
Fill in this information to identify your case and this filing:

JOHN MILEUSNIC

Debtor 1
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

Northern District of Indiana

 

United States Bankruptcy Court for the:
19-20831

Case number
) Check if this is an

amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

_ 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

CJ No. Go to Part 2.

wi Yes. Where is the property?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
wf Single-family home the. amount.of any secured claims on Schedule D:

325 Plum Creek Dr. Creditors Who Have Claims Secured by Property.

Street address, if available, or other description

1.1. CJ Duplex or multi-unit building

 

 

 

 

 

 

 

CQ) Condominium or cooperative Current value of the Current value of the .
(J Manufactured or mobile home entire property? portion you own? =~
CJ Land $ 210,000.00 ¢ 70,000.00
. : CD Investment property
: Schererville Indiana 46375 (J timeshare Describe the nature of your ownership
City State ZIP Code OQ oth . interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
Lake CJ Debtor 1 only
County CJ Debtor 2 only
L) Check if this is community property

C) Debtor 1 and Debtor 2 only
| At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

(see instructions)

 

if you own or have more than one, list here:

 

 

What is the property? Check all that apply. Do not deduct secured claims:orexemptions. Put »-
N/A Q Single-family home the amount of any secured claims on Schedule D:
42. (C1 puplex or multi-unit buil ding Creditors Who Have Claims. Secured by Property.
Street address, if available, or other description r _. ; 1 Btmiy sao! sted oncrbadhs wae tee saab anatase intestine eo beaaeeasersannee
CJ Condominium or cooperative Current value of the Current value of the |
(J Manufactured or mobile home entire property? portion you own?
Q) Land $ $

 

 

J Investment property
Describe the nature of your ownership

 

 

 

 

City State ZIP Code 4 Timeshare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C) Debtor 1 only
County 2 Debtor 2 only
LJ Debtor 1 and Debtor 2 only C) Check if this is community property
(3 At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 
JOHN

First Name

Debtor 1
Middie Name

   

1.3. N/A

Street address, if available, or other description

 

Last Name

What is the property? Check ail that apply.

 

 

 

MILEUSNIC

| Single-family home

Q Duplex or multi-unit building
(2 Condominium or cooperative
(J) Manufactured or mobile home

 

Case number (i known), 19-20831

Do not deduct secured claims or exemptions. Put

the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured.by Property.
Current value of the Current value of the —
entire property? portion you own?

 

 

 

 

CJ Land $ $
(J Investment property
City State zIP code © Timeshare Describe the nature of your ownership
Q interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
(2 Debtor 1 only
County LD Debtor 2 only
C2 Debtor 4 and Debtor 2 only Q) Check if this is community property
LJ At feast one of the debtors and another (see instructions)
i Other information you wish to add about this item, such as local
: property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here. .........0 cece eee ene eee eee e eee EEE EEE EEE E EEE ERE Ee >

 

 

 

 

ae Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicies
_ you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

(2 No

Wd Yes

3.1. Make: TBD.
Model:
Year: ee
Approximate mileage: TBD.

’ Other information:

 

 

 

 

 

If you own or have more than one, describe here:

3.2. Make: N/A

Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Who has an interest in the property? Check one.

i debtor 1 only

L) Debtor 2 only

(J Debtor 1 and Debtor 2 only

(C} At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C2 Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

L} At least one of the debtors and another

C) Check if this is community property (see
instructions)

Do not deduct secured:claims or exemptions. Put
the amount of any secured.claims on-Schedule D:
Creditors Who Have Claims Secured by Property...

Current value of the Current value of the -

entire property? portion you own?

Do not deduct secured claims.or exemptions; Put
the ammountof.any secured claims on Schedule D:
Creditors Who.Have Claims.Secured by:Property:

Current value of the Current value of the
entire property? portion you own?

 
 

 

Who has an interest in the property? Check one.

Debtor1 JOHN MILEUSNIC
First Name Middie Name Last Name
3.3, Make: N/A
Model: C} Debtor 1 only
CJ Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

Make: N/A

Model:

3.4.

Year:
Approximate mileage: —

Other information:

 

 

 

 

(} Debtor 1 and Debtor 2 only
(] At least one of the debtors and another

(2 Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

(J Debtor 1 only

C} Debtor 2 only

(ad Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C] Check if this is community property (see
instructions)

Case number (known 19-20831

Do not ‘deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:: ©
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not-deduct secured clains or exemptions: Put
the amount of.any secured claims on Schedule.D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

W No

C) Yes

41. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

 

 

 

 

Who has an interest in the property? Check one.

C] Debtor 1 only

CJ Debtor 2 only

(J Debtor 1 and Debtor 2 only

C] At least one of the debtors and another

LJ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule -D:
Creditors Who: Have Claims Secured by Property.

Current value of the Current value of the ©

entire property? portion you own?

Do.not deduct:securéd claims.or exemptions:.Put

 

 

4.2, Make:
C Debtor 4 on! the amount of any secured claims on Schedule D:
Model: eotor | only Creditors Who Have ‘Claims Secured by Property.
@ar:- urrent value of the Current value of the :
. . U1 Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: C) At least one of the debtors and another
(J Check if this is community property (see $ $
instructions)
_ 5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages s
you have attached for Part 2. Write that number Were oc ee eects teeeecneeteenneeneanseasenscnnee tense nsensensenneanensneeitancensesaes »>

 

 

 
JOHN MILEUSNIC Case number yrinown, 19-20831

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1
First Name Middle Name Last Name
Es Describe Your Personal and Household Items
a oe : : . wo Current value of the
_ Do you own or have any legal or equitable interest in any of the following items? ‘ ‘portion you own?
" : Do not deduct Secured claims
BO, or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
C) No :
Yes. Describe......... Household goods $ 600.00 |
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
(4 No
(OD Yes. Deseribe.......... $
_ 8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
' stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
i No
CJ Yes. Describe.......... 5
_ 9. Equipment for sports and hobbies
: Examples. Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
: and kayaks; carpentry tools; musical instruments
(A No
- (2) Yes. Deseribe.......... $
10. Firearms
: Examples: Pistols, rifles, shotguns, ammunition, and related equipment
\@ No
(CQ Yes. Describe.......... $
| 11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
‘ CJ No :
| Ad Yes. Describe.......... Everyday clothing $ 600.00 :
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
\@ No
C) Yes. Describe.......... $
13. Non-farm animals
Examples: Dogs, cats, birds, horses
dl No
LJ Yes. Describe.......... $
| 44. Any other personal and household items you did not already list, including any health aids you did not list
-  WANo
_  () Yes. Give specific $
information. .............
| 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 1.200.00
: : ,

 

 

 

for Part 3. Write that number here ooo cece eee ceceen ence ceseneseseserecaeeeesereesnsenssssiseensssescseaeseesussseseessecissenasenesenen

 
Debtor 1 JOHN MILEUSNIC Case number (f known) 19-20831

First Name Middie Name Last Name

 

ea Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the

portion you own?
Do not deduct secured claims

 

 

 

 

 

 

 

 

or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
CL] No
DD Ves icc cccccssessssesssevestonssessstesesssastsenestesentssotsestsensnssisensnsstnesaseiaecentenetinesisesnsissineenn CBS ooecececcccecce 5 100.00
| 17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
CJ No
WD Yes ioe Institution name:
17.1. Checking account: T.B.D. $
17.2. Checking account: $
17.3. Savings account: T.B.D. $
17.4. Savings account: $
17.5. Certificates of deposit: $
| 17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

WY No

CD YES oon Institution or issuer name:

 

 

 

49. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

a No Name of entity: % of ownership:
CI Yes. Give specific 0% %
information about 0%

% $
0% » 5

 

 
Debtor 1 JOHN MILEUSNIC Case number (f known, 19-20831

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
: Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

YW No

Cl Yes. Give specific issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thEM 00. eeee $
$
: $
21. Retirement or pension accounts
/ Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
Cl Yes. List each
: account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
: Keogh: $
Additional account: $
Additional account: $
/ 22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
V4 No
i ( Institution name or individual:
Electric: $
| Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $

 

_ 23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

J No

CD Yes occ issuer name and description:

 

 

 
JOHN MILEUSNIC Case number erinown,19°20831

First Name Middle Name Last Name

Debtor 1

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

CV VCS eect Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

| 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit
W No

C} Yes. Give specific
information about them...

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

Wi No

C) Yes. Give specific
information about them....

 

 

 

i
i

 

| 27. Licenses, franchises, and other generai intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

W No

C} Yes. Give specific
information about them.... $

:

 

 

 

 

i

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

 

WZ No
L] Yes. Give specific information Federal:
about them, including whether
you already filed the returns State:
and the tax years. 00...
Local:

 

 

 

| 29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No

LJ Yes. Give specific information...............

 

Alimony:
Maintenance:

Support:
Divorce settlement:

aR Hh fH

 

Property settlement:

 

 

_ 30, Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,

Social Security benefits; unpaid loans you made to someone else

 

CI No
Yes. Give specific information............... TBD. ;

 

 

 
JOHN MILEUSNIC Case number drinowy 19720831

First Name Middle Name Last Name

Debtor 1

; 31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

WY No

(J Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...
$

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

\ No

C} Yes. Give specific information..............

 

 

 

 

_ 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

i No

(-] Yes. Describe each claim... co...

 

 

 

 

 

_ 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

——— LANo

C) Yes. Describe each claim. «0.0.0.0...

 

 

 

 

35. Any financial assets you did not already list
L} No
__(@ Yes. Give specific information............ T.B.D. 5

 

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mumber Were o.oo. cccccccccecsssesssssssssccansensssssecessuscesnuseessnnveessasssssesesssnnsounecennseensassssseeenrasencenssseceasceennass »> $ 100.00

 

 

aa Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1. :

37.Do you own or have any legal or equitable interest in any business-related property?

2 No. Go to Part 6.

C} Yes. Go to line 38.
Current value of the
portion you own?
Do not deduct secured-claims

 

or exemptions.
/ 38.Accounts receivable or commissions you already earned
2 No .
LJ Yes. Describe.......
$.

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

W2 No
CI Yes. Describe....... $

 

 

 

 

 
JOHN MILEUSNIC Case number yrirown, 19-2083

First Name Middle Name Last Name

Debtor 1

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Wi No

 

C} Yes. Describe.......

 

_ 41. Inventory

 

QA No
C) Yes. Describe.......

 

 

 

42. Interests in partnerships or joint ventures

Wi No

Cl Yes. Describe...... Name of entity: % of ownership:

%
%
%

 

 

43. Customer lists, mailing lists, or other compilations

Wd No
CJ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

L] No

 

C] Yes. Describe........

 

 

 

44. Any business-related property you did not aiready list
WA No

CQ Yes. Give specific
information .........

 

 

 

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached

 

If you own or have.an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Wi No. Go to Part 7.
C} Yes. Go to line 47.

47. Farm animals
: Examples: Livestock, poultry, farm-raised fish

bd No

CP FA Ff Ff Ff fF

 

for Part 5. Write that number Were ooo... cccccccccccccccccccsccccossssesssesssseecsssecssvsssssesseecssuessuessssscssnvessasessscsseseessseesasssevesnsecenseeeneessuiessnessens >

 

$ 0.00

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

 

 

 

 

Current value of the
portion you own?

Do not deduct:secured claims
or.exemptions:

 
JOHN MILEUSNIC Case number wrireun 19-20831

First Name Middle Name Last Name

Debtor 1

48. Crops—either growing or harvested

No

CL) Yes. Give specific
information. ............ $

 

 

. 49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

W No

 

 

 

 

 

 

| 51.Any farm- and commercial fishing-related property you did not already list

Wi No

CL) Yes. Give specific
information. ............ $

 

 

 

 

_ 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number ere oo... ccc cece cceeeeeeeeceneceseseeeseenenesssaneasssseseasscsascoseneesersesscseasssssessseessseneneseerentseeeeaees a

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

1 No
LJ Yes. Give specific 8
information. ............ $

 

 

 

 

 

als 0.00

 

 

84. Add the dollar value of all of your entries from Part 7. Write that number here 000... rete

eee the Totals of Each Part of this Form

55. Part 1: Total real estate, Fe 2 ccc ccc cesses eeeeereecseseensesetenssneessnescesusnesneseesnensaussecsssneseaveneecersaeeneeseeaaaseasersesserseetaeceneences

 

 

 

> $ 0.00

56. Part 2: Total vehicles, line § $

_ 57.Part 3: Total personal and household items, line 15 $ 1,200.00

58. Part 4: Total financial assets, line 36 $ 100.00

59. Part 5: Total business-related property, line 45 $ 0.00

60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00

po seni pce soaan saci emg sees

 

61.Part 7: Total other property not listed, line 54

i

| 62. Total personal property. Add lines 56 through 61. .................. $ 1,300.00 Copy personal property total > rs 1,300.00

 

 

 

 

 

$ 4,300.00

 

 

63. Total of all property on Schedule AJB. Add line 55 + line 62.0.0... ee eect teee te eect ree eeneneneenennetensensrenenenenens

 
Fill in this information to identify your case:

JOHN MILEUSNIC

First Name Middie Name Last Name

Debtor 1
Debtor 2
(Spouse, if filing) First Name Middie Name Last Name .

United States Bankruptcy Court for the: Northern District of Indiana

Case number _19-20831 () Check if this is an
(if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt | 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write

your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption

would be limited to the applicable statutory amount.

ean identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

C) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Wi You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief.description of the property and line.on-. Current value of the |. Amount-of the exemption you claim Specific laws that allow exemption ©

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own. — /
Copy the value from Check only one box for each exemption.
Schedule.A/B : .

Brief T.B.D § Q On File.
description: ee $
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: N/A $ Os

; CJ 100% of fair market value, up to
Line from . aan
Schedule A/Bi 777 any applicable statutory limit
Brief
description: N/A gg Os

: LJ 100% of fair market value, up to
Line from a

any applicable statutory limit

Schedule A/B:

 

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

WZ No

CJ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

W No

(J Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 1

 
JOHN MILEUSNIC Case number ¢rinown, 19-20831

First Name Middle Name Last Name

ea Additional Page

Debtor 1

 

Current value of the Amount of the exemption you claim Specific laws that allow exemption

Brief description of the property and line
portion you own

on Schedule A/B that lists this. property

Copy the value from

Check only.one box for each exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Farm 1B

 

Schedule A/B
Brief
description: Os
Line from LJ] 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Cis
Line from \] 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Ls
Line from C) 100% of fair market value, up to
Schedule A/B:. ~~ any applicable statutory limit
Brief
description: $ Os
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from CQ 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Cs
Line from CJ 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Lig
Line from L} 100% of fair market value, up to
Schedule A/B:. 7 any applicable statutory limit
Brief
description: $ Qs
Line from () 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from CJ 100% of fair market value, up to
Schedule A/B: ———-— any applicable statutory limit
Brief
description: $ Os
Line from (4) 100% of fair market value, up to
Schedule A/B: —— any applicable statutory limit

Rerhadiila @: The Pranarty Vai Claim ae Fvamnt

 

nana nf

 
Fill in this information to identify your case:

Debtor 1 JOHN

MILEUSNIC

 

First Name

Debtor 2

Middie Name

Last Name

 

(Spouse, if filing) First Name

United States Bankruptcy Court for the:
19-20831

Case number

Middle Name

Last Name

Northern District of Indiana

 

(If known)

 

 

Official Form 106D

 

Schedule D: Creditors Who Have Claims Secured by Property

() Check if this is an
amended filing

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

CI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

wf Yes. Fill in all of the information below.

List All Secured Claims

12/15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Column A Column B Column C
| 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim — Value of collateral. Unsecured
for each claim. if more than one creditor has a particular claim, list the other creditors inPart2. 6 not deductihe that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of-collateral. claim if any :
[2.1] CBC NATIONAL BANK Describe the property that secures the claim: $ 210,000.00 $ 0.00 $ 0.00
Creditor’s Name
330 ROYAL BLVD. 325 PLUM CREEK DR. SCHERERVILLE
Number Street | N
SUITE 250 As of the date you file, the claim is: Check all that apply.
Q Contingent
ALPHARETTA GA. 30022 C) Unliquidated
City State ZIP Code | Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
(Debtor 1 only Wd an agreement you made (such as mortgage or secured
CJ Debtor 2 only car loan)
(J Debtor 4 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
Qf At least one of the debtors and another QQ Judgment lien from a lawsuit
CJ) Other (including a right to offset)
() Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ee
| 2.2| PLANET HOME LENDING Describe the property that secures the claim: s___ 210,000.00 $
Creditors Name
325 PLUM CREEK DR. SCHERERVILLE
Number Street IN.
321 RESEARCH PARKWAY As of the date you file, the claim is: Check ail that apply.
CQ Contingent
MERIDEN CT. 06450 © unliquidated
City State ZIP Code od Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CJ Debtor 1 only (An agreement you made (such as mortgage or secured
( Debtor 2 only car loan)
QJ Debtor 1 and Debtor 2 only CQ) Statutory lien (such as tax lien, mechanic’s lien)
(Mf At least one of the debtors and another CI Judgment lien from a lawsuit
OQ) other (including a right to offset)
Q) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
Add the dollar value of your entries in Column A on this page. Write that number here: 420,000.00]
O\'ffinial Garm 19a C@ahandila Ne Cenditace Vilna Linn Clalan Oancin at bees Pn netes manne ae 2

 

 
Debtor 1 J O H N

MILEUSNIC Case number (if known) 19-20831

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor’s Name

P.O. BOX 514387

Number Street

 

First Name Middle Name Last Name
a . : wo: ‘ mount-of claim alue of collate Insecure
After listing any entries on this page, number them beginning with 2.3, followed Do not deduct the that supports this portion
by 2.4, and so forth. value of collateral). claim Hany
GREEN PLANET SERVICING Describe the property that secures the claim: $ 210,000.00 $ $
Creditor’s Name
325 PLUM CREEK DR. SCHERERVILLE
Number Street IN.
321 RESEARCH PARKWAY - oo
As of the date you file, the claim is: Check all that apply.
321 MERIDEN CT. 06450 OQ contingent
City State ZIP Code (2 unliquidated
W@ bisputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
Q) Debtor 1 only (An agreement you made (such as mortgage or secured
C} Debtor 2 only car loan)
(QJ Debtor 1 and Debtor 2 only Cd Statutory lien (such as tax lien, mechanic's lien)
At least one of the debtors and another CJ Judgment lien from a lawsuit
(Other (including a right to offset)
C) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccount number
L_] SELENE FINANCE Describe the property that secures the claim: $ 210,000.00 $ $
Creditors Name
SUITE 400 SOUTH 325 PLUM CREEK DR. SCHERERVILLE IN
Number Street
9990 RICHMOND AVE. As of the date you file, the claim is: Check ail that apply.
Q) Contingent
HOUSTON TX. 77042 im] Unliquidated
City State ZIP Code | Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
L) Debtor 1 only wt An agreement you made (such as mortgage or secured
(J Debtor 2 only car loan)
CJ Debtor 1 and Debtor 2 only UI Statutory tien (such as tax tien, mechanic's lien)
CJ Atleast one of the debtors and another (2 Judgment lien from a lawsuit
CJ Check if this claim relates to a C1) other (including a right to offset)
community debt
Date debt was incurred Last 4 digits ofaccount number
L_| PENNYMAC Describe the property that secures the claim: s__210,000.00 5 $

 

 

325 PLUM CREEK DR. SCHERERVILLE
IN.

 

 

 

LOS ANGELES CA. 90051

 

City State ZIP Code

Who owes the debt? Check one.

CY Debtor 1 only

( Debtor 2 only

C) Debtor 1 and Debtor 2 only

Pf At least one of the debtors and another

C) Check if this claim relates to a
community debt

Date debt was incurred

 

_..Write that number here:

 

 

tmimt Time AAO AAdAibinn al Dann nf Oabndiiln Pia Gunalitann Vln n Linn Mlaimna Gan acsen, ahs De nmnohs

Add the dollar value of your entries in Column A on this page. Write that number here: 5 630,000.00
If this is the last page of your form, add the dollar value totals from all pages. f 1,050,000.00

As of the date you file, the claim is: Check all that apply.

QL) Contingent

(2 Uniiquidated

W Disputed

Nature of lien. Check all that apply.

CY An agreement you made (such as mortgage or secured
car loan)

Q Statutory lien (such as tax lien, mechanic’s lien)

Q) Judgment lien from a lawsuit

O other (including a right to offset)

Last 4 digits of account number
ooneennenet

 

nanan? a3

 
bev? JOHN MILEUSNIC Case number inn, 19-20831

First Name Middle Name Last Name

Era List Others to Be Notified for a Debt That You Already Listed

_ Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to

| be notified for any debts in Part 1, do not fill out or submit this page.

0 FLAGSTAR BANK On which line in Part 1 did you enter the creditor?

 

Last 4 digits ofaccount number

 

 

 

Name

5151 CORPORATE DR.

Number Street

TROY MI. 48098
cry State ZIP Code

On which line in Part 1 did you enter the creditor?

ie CAPITOL ONE AUTO FINANCE

 

Last 4 digits ofaccountnumber

 

 

 

 

 

 

Name
P.O. BOX 60511
Number Street
CITY OF INDUSTRY CA. 91716
: City State ZIP Code
[] comannanear _ ses -ossapneny-ingnnnmngnnaneaniasinnsacnsesin . o, oe ing in Part 1 did you _ the canoe?
Name Last4 digits ofaccountnumber

 

Number Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber_
Number Street
: City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last4 digits ofaccountnumber
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

 

PRee ot te aA

 
Fill in this information to identify your case:

MILEUSNIC

Last Name

JOHN

First Name

Debtor 1
Middle Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Northern District of Indiana
19-20831 ) Check if this is an

Case number amended filing

(if known)

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result ina claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

Ea List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

 

12/15

| No. Go to Part 2.
C Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

Nonpriority

 

 

 

Total claim _ Priority
: amount amount:
2.1
N/A Last 4 digits ofaccountnumber_ tC $ §

Priority Creditor’s Name

When was the debt incurred?
Number Street

As of the date you file, the claim is: Check ali that apply.
City State ‘ZIP Code CI Contingent

Q Unliquidated
Who incurred the debt? Check one. OQ) bisputed
CD Debtor 1 only
Q) Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only C2) Domestic support obligations

At least one of the debtors and another (J Taxes and certain other debts you owe the government
CJ Check if this claim is for a community debt Q Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
C) No C) other. Specify
OC) Yes
22 | Last 4 digits ofaccountnumber ss sg $ $

 

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

( pebtor 1 only

CJ Debtor 2 only

LY Debtor 1 and Debtor 2 only

CD At least one of the debtors and another

CJ Check if this claim is for a community debt

is the claim subject to offset?
C2 No
_OYes

 

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.
Q Contingent

(J unliquidated
(} Disputed

Type of PRIORITY unsecured claim:
C2 Domestic support obligations
(] Taxes and certain other debts you owe the government

( claims for death or personal injury while you were
intoxicated

OC) other. Specify

 

 
JOHN

First Name

Debtor 1
Middie Name

Last Name

MILEUSNIC

Ene Your PRIORITY Unsecured Claims — Continuation Page

Case number ¢f known), 19-20831

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim’ Priority Nonpriority
: vee amount: amount
N/A Last 4 digits ofaccountnumber — §€ i —«S: $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code (1) unliquidated
(J Disputed
Who incurred the debt? Check one.
CY Debtor 4 only Type of PRIORITY unsecured claim:
C) Debtor 2 ont
enter « only QC) Domestic support obligations
C) Debtor 1 and Debtor 2 only Q .
Taxes and certain other debts you owe the government
LJ At least one of the debtors and another oO . a .
Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
CQ other. Specify
Is the claim subject to offset?
CJ No
QC) Yes
N/A Last4 digits ofaccountnumber ss <  titiéC §, $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code C) unliquidated
U] Disputed
Who incurred the debt? Check one.
QJ Debtor 4 only Type of PRIORITY unsecured claim:
LU) Debtor 2 only C) Domestic support obligations
Q Debtor 1 and Debtor 2 only .
() Taxes and certain other debts you owe the government
C) Atleast one of the debtors and another : oe :
O) Claims for death or personal injury while you were
(J Check if this claim is for a community debt intoxicated
() other. Specify
Is the claim subject to offset?
QO No
C) Yes
$ $.

 

 

LJ N/A

Priority Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

CQ) Debtor 1 only

CQ) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CO) Atteast one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

QO) No
_OYes

Last 4 digits ofaccountnumber

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
C) unliquidated
QQ) Disputed

Type of PRIORITY unsecured claim:

(9 Domestic support obligations

(J taxes and certain other debts you owe the government

(J Claims for death or personal injury while you were
intoxicated

UI) other. Specify

 

 

 

 
Debtor 1 JOHN

First Name Middie Name Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

_ 3. Do any creditors have nonpriority unsecured claims against you?

MILEUSNIC

Case number (if known), 19-20831

M1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

Total claim:
4.4
TBD Last 4 digits of account number _|_ B D __
Nonpriority Creditor’s Name $
When was the debt incurred?
Number Street
City State ZIP Code As of the date you file, the claim is: Check all that apply.
Q Contingent
Who incurred the debt? Check one. CQ unliquidated
QC) Debtor 1 only Q Disputed
CD Debtor 2 only
() Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 At least one of the debtors and another C) student toans
() Check if this claim is for a community debt 2) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? {2 Debts to pension or profit-sharing plans, and other similar debts
(2) No C] other. Specify
C) Yes
42 | TBD Last 4 digits of account number T BD $
Nonpriority Creditor’s Name When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply.
y
City State ZIP Code QO Contingent
Who incurred the debt? Check one. O} unliquidated
C) Debtor 4 only C1 Disputed
C) Debtor 2 only ° lai
(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(C} At ieast one of the debtors and another QJ Student loans
eas oo. | (Obligations arising out of a separation agreement or divorce
C) Check if this claim is for a community debt that you did not report as priority claims
i i 2 (2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset?
CQ other. Specify
QO) No
CI} Yes
4.3
TBD Last 4 digits of accountnumber_T BD __ $

 

 

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

C2 Debtor 41 only

C) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

[J] At least one of the debtors and another

L) Check if this claim is for a community debt

Is the claim subject to offset?
QO No
CO} Yes

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O Contingent
CJ unliquidated
Q} Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

| Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts

C] other. Specify

 

 
Debtor 1 JOHN

First Name Middle Name Last Name

MILEUSNIC

Case number (if known), 19-20831

Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

TBD

Nonpriority Creditor’s Name

 

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

CD Debtor 4 only

CQ Debtor 2 only

() Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

CL) No
C3 Yes

Total claim.

Last 4 digits of account number TBD $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

C) Contingent
(2 unliquidated
C} Disputed

Type of NONPRIORITY unsecured claim:

( Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CQ) Debts to pension or profit-sharing plans, and other similar debts

QO) other. Specify,

 

 

 

 

TBD

Nonpriority Creditor’s Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

() Debtor 1 only

C) Debtor 2 only

CL) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

UL) No
CD Yes

 

TBD

Nonpriority Creditor’s Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

CI] Debtor 1 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

(J At teast one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

C) No
C) Yes

Last 4 digits of account number TBD $.
When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

OQ) Contingent
OQ) unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

O) Student loans

O) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CJ Debts to pension or profit-sharing plans, and other similar debts

OQ other. Specify,

Last 4 digits of account number T BOD
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
(J unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C] Debts to pension or profit-sharing plans, and other similar debts

C) Other. Specify.
Debtor 1

JOHN

First Name

Middle Name

MILEUSNIC

Last Name

Case number (rinown,1 9-2083 1

| Part 3: List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TBD
Name
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number T B _D __
City State ZIP Code . ee nee
TBD On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
. Last 4 digits of account number T B D __
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
City | State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of accountnumber_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): U Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): QO Part 1: Creditors with Priority Unsecured Claims
Number Street CJ Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Code
i On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims
Numbei $
mer wrest (J Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_

City

State

ZIP Code

 
JOHN MILEUSNIC Case number irinown 19-2083

First Name Middle Name Last Name

Ea Add the Amounts for Each Type of Unsecured Claim

Debtor 1

 

| 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. $
6c. Claims for death or personal injury while you were
intoxicated 6c. $
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $
6e. Totai. Add lines 6a through 6d. 6e.
$
Total claim
Total claims 6f. Student loans 6f. $
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6i. Other. Add ail other nonpriority unsecured claims.
Write that amount here. 6. +#s

 

6). Total. Add lines 6f through 6i. §j.

 

 

 

 

 

 
Fill in this information to identify your case:

JOHN MILEUSNIC

First Name Middie Name Last Name

Debtor
Debtor 2
(Spouse If filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: Northern District of Indiana

19-20831

 

Case number
(if known)

L Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 412/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any

additionai pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
4 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1 NVA

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

 

 

 

 

 

City State ZIP Code
2.4
~ Name
Number Street
City State ZIP Code
2.5,
“Name

 

 

Number Street

 

 

City State ZIP Code

 
JOHN MILEUSNIC Case number irinam 19-20831

First Name Middle Name Last Name

Debtor 1

ia Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract or lease is for

 

Name

 

Number Street

 

State ZIP Code

 

 

 

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 
Fill in this information to identify your case:

Debtor 1 JOHN MILEUSNIC

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Norther District of Indiana

Case number 19-20831
(if known) () Check if this is an
amended filing

 

 

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

b

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Ud No
Cl Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

C) No. Go to line 3.
v4 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

WA No

CQ) Yes. In which community state or territory did you live? . Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
N/A (J Schedule D, line
Name peel
CJ] Schedule E/F, line
Number Street (J Schedule G, line
City State. ven BlP Code, . ae
3.2
{) Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

Name
CJ Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code
3.3
€) Schedule D, line
Name ———
(J Schedule E/F, line
Number Street L] Schedule G, line

 

ne) Cates coo cose ee State vo ZIP Code

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor? JOHN MILEUSNIC Case number grinown 19-20831
First Name Middle Name Last Name
po Additional Page to List More Codebtors
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
a] Check all schedules that apply:
3.
( Schedule D, line
Name
C) Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code
:-|
C) Schedule D, line
Name i
( Schedule E/F, line
Number Street C] Schedule G, line
ity State un. __2IP Code
|
QQ) Schedule D, line
Name
{) Schedule E/F, line
Number Street [J Schedule G, line
City State ZIP Code
|
Schedule D, line
Name
L) Schedule E/F, line
Number Sireat (] Schedule G, line
City State ZIP Code
S| |
LQ) Schedule D, line :
Name i
CQ) Schedule E/F, line
Number Street LJ Schedule G, line
i
City, State _ . ZIP Code ones inie seen oe
x
Q) Schedule D, line
Name
C) Schedule E/F, line
Number Street C] Schedule G, line
City State _ ZIP Code
3
Q) Schedule D, line
Name
() Schedule E/F, line
Number Street CL) Schedule G, line
City State ZIP Code
B]
(2 Schedule D, line
Name
() Schedule E/F, line
Number Street (] Schedule G, line
City State ZIP Code

 

 
Fill in this information to identify your case:

JOHN MILEUSNIC

First Name Middle Name Last Name

Debtor 4

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Northern District of Indiana

Case number _19-20831 Check if this is:

(If known)
CJ An amended filing

LIA supplement showing postpetition chapter 13
income as of the following date:

 

Official Form 106! MM?) DDI YYYY
Schedule I: Your Income 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsibie for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 1: | Describe Employment

 

 

 

 

 

 

 

 

1. Fill in your employment ;
information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,
attach a separate page with
information about additional Employment status CJ Employed C) Employed
employers. i Not employed wf Not employed
Include part-time, seasonal, or
self-employed work.
. . Occupation N/A N/A
Occupation may include student
or homemaker, if it applies.
Employer’s name
Employer’s address
Number Street Number Street
City State ZIP Code City State ZIP Code

How long employed there?

Er Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for ail employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. g 1,700.00 $ 715.00

3. +3 0.00 +3 0.00

3. Estimate and list monthly overtime pay.

 

¢ 1,700.00 $ 715.00

4, Calculate gross income. Add line 2 + line 3. 4.

 

 

 

 

 

 

Official Farm 106! Schedule |: Your Income paae 1

 

 
JOHN MILEUSNIC Case number rinow 19-20831

First Name Middle Name Last Name

Debtor 1

For Debtor 1 . For Debtor 2 or
. _non-filing spouse
>4 ¢ 1,700.00 $ 715.00

 

Copy line 4 here... ec ete errr ern rennet ern ennetnieernerneeeesaeeeg

5. List all payroll deductions:

 

5a. Tax, Medicare, and Social Security deductions 5a. $ 165.00 $ 153.00
5b. Mandatory contributions for retirement plans 5b. §. $
5c. Voluntary contributions for retirement plans 5c. §. $
5d. Required repayments of retirement fund loans 5d. §. $
5e. Insurance Se. §$ $
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. $ $
5h. Other deductions. Specify: 5h. +$ + $
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d+5e+5f+5g+5h. 6. $ $

7. $1,935.00 $ 562.00

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.

8. List all other income regularly received:

8a. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total $ 0.00 $ 0.00
monthly net income. 8a. nel a
8b. interest and dividends 8b. § 0.00 $ 0.00

8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive

 

Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $ 0.00
settlement, and property settlement. 8c. ———_- ———-—
| 8d. Unemployment compensation 8d. $_____ 0.00 g_ 0.00
8e. Social Security 8e. §$ 0.00 $ 0.00

8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

 

 

 

 

 

 

 

Specify: sf. $0.00. $0.00
8g. Pension or retirement income 8g. $ 0.00 $ 0.00
8h. Other monthly income. Specify: 8h. + $ 0.00 +$ 0.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9.1 $ 0.00 $ 0.00
° ‘Add the entries in ine 10 for Debtor ‘and Debtor 2 or non-filing spouse. 10. s__1,535.00 + $ 562.00 |= s 2,097.00

 

 

 

 

 

 

114. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: W# $ 0.00

 

 

 

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 2097.00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. So
Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this form?

| No.
LJ Yes. Explain:

 

 

 

 

Official Form 1061 Schedule i: Your Income page 2

 
Fill in this information to identify your case:

JOHN MILEUSNIC

First Name Middie Name Last Name

Debtor 1

Debtor 2

 

(Spouse, if filing) First Name Middie Name Last Name

Northern District of indiana

United States Bankruptcy Court for the:
Case number 19-20831

Check if this is:

CL} An amended filing

{) A supplement showing postpetition chapter 13
expenses as of the following date:

MM / DD/ YYYY

(if known)

 

 

Official Form 106J
Schedule J: Your Expenses 125

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

ne Describe Your Household

 

1. Is this a joint case?

wa No. Go fo line 2.
LJ Yes. Does Debtor 2 live in a separate household?

No
LJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? ,
: y P od No Dependent’s relationship to Dependent’s | Does dependent live

Do not list Debtor 1 and C] Yes. Fill out this information for Debtor 4 or Debtor 2 age _ with you?
Debtor 2. each dependent... :
~ OI No

Do not state the dependents’ ;
p - (0 Yes

names.
C} No

C) Yes

L) No
C] Yes

C) No
C] Yes

CJ No
CJ Yes

 

 

 

 

 

.3. Do your expenses include | No
expenses of people other than oO
yourself and your dependents? Yes

oe Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.
Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) ~ Your expenses .

4. The rental or home ownership expenses for your residence. include first mortgage payments and $ 1,586.00
any rent for the ground or lot. 4. mtd
If not included in line 4:
4a. Realestate taxes 4a §.
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1
Debtor 1

40.
41.

12.

13.

14.

45.

16.

17.

18.

20.

JOHN MILEUSNIC

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify: cell service
Food and housekeeping supplies

Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

45d, Other insurance. Specify: Funeral Insurance

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17¢c. Other. Specify:

 

17d. Other. Specify:

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 106).

Other payments you make to support others who do not live with you.

Specify:

 

Case number (i known) 19-20831

6a.
6b.
6c.

6d.

10.

11.

13.

14.

18a.
15b.
18¢.

15d.

16,

17a.

470.

17¢.

17d.

19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

20a. Mortgages on other property
20b. Realestate taxes
20c. Property, homeowner's, or renter’s insurance

20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

20a.

20b.

20c.

20d.
20¢e.

18.

 

Your expenses
$
$ 159.00
$ 75.00
$ 219.00
$ 198.00
$ 480.00
$ 0.00
$ 25.00
§ 150.00
$ 14.00
$ 50.00
$
5 50.00
$
$
$ 112.00
$ 147.00
$
$ 401.00
$
$
$
$
$
$
$
$
$
$
page 2
Debtor 1 JOHN MILEUSNIC Case number (if known), 19-20831

First Name Middie Name Last Name

‘21. Other. Specify: Msc.

 

I No.

 

 

 

 

 

 

 

CQ) Yes. — Explain here:

 

 

Official Form 106J Schedule J: Your Expenses

21. +5
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. | § 3,666.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 3,666.00
23. Calculate your monthly net income.
; . $ 2,097.00
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a.
23b. Copy your monthly expense’ from line 22c above. 23. 5 3,666.00
23c. Subtract your monthly expenses from your monthly income. 4569.00
The result is your monthly net income. 23c. $ . .
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
page 3

 

 

 

 
Fill in this information to identify your case:

Debtor 1 JOHN MILEUSNIC

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number _{9-20831

(lf known)

 

C) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Wf No

CQ Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 179).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x (phn Mibuscee we

 

Signatu/e/ot Debtor 1 Signature of Debtor 2
Date 04/18/2019 Date
MM/ BD / YYYY MM/ DD / YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
